                                    UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF KENTUCKY
                                            AT PADUCAH
                                 CIVIL ACTION NO. 5:17-CV-061-TBR-LLK


DIPPIN’ DOTS, LLC,                                                                                    PLAINTIFF

v.

TRAVELERS PROPERTY CASUALTY
COMPANY OF AMERICA and
CIMCO REFRIGERATION, INC.,                                                                          DEFENDANTS


                                 MEMORANDUM OPINION AND ORDER

           This matter is before the Court on Defendant Cimco Refrigeration, Inc.’s (“CIMCO”)

Motion for Summary Judgment. [R. 38.] Plaintiff Dippin’ Dots responded and CIMCO replied.

[R. 47; R. 48.] Fully briefed, this matter is ripe for adjudication. For the reasons stated herein,

CIMCO’s Motion for Summary Judgment, [R. 38], is GRANTED.

                                                  BACKGROUND

           This case revolves around a contract between CIMCO Refrigeration, Inc. and Dippin’

Dots, in which CIMCO agreed to “design, construct and install a carbon dioxide and ammonia-

based refrigeration system at Dippin’ Dots’ plant in Paducah, Kentucky” (the “Contract”). [R.

38-2 at 1 (Russell Affidavit); See generally R. 38-3 (the Contract).]1 Dippin’ Dots manufactures

“beads of cryogenically frozen ice cream” that must be stored at temperatures below negative

forty degrees Fahrenheit. [R. 26 at 2 (Amended Complaint).] CIMCO designed and installed a

refrigeration system to cool the space where Dippin’ Dots’ products are stored. [Id.] The

refrigeration system was installed at the Dippin’ Dots plant in early 2014. [R. 38-2 at 2.]




1
    The relevant portions of the Contract are quoted in the “Discussion” portion of this opinion.

                                                             1
        On December 21, 2015, Dippin’ Dots filed suit against CIMCO and the manufacturer of a

“plate and shell” heat exchanger, a specific part of the refrigeration system installed by CIMCO.

[Id.] That claim asserted that the failure of the heat exchange system caused the refrigeration

system to not function properly and become “contaminated.” [R. 38-5 at 2-3 (First Amended

Complaint of Previous Suit).] As subrogee of Dippin’ Dots, Travelers Property Casualty

Company of America brought the following claims against CIMCO: (1) breach of contract, (2)

breach of the implied warranties of merchantability and fitness for a particular purpose, (3)

breach of express warranty, and (4) negligence. [Id. at 5-8.] On either November 4 or November

11, 2016, the parties mediated the case and reached a tentative agreement for settlement. [R. 38-1

at 3; R. 47 at 7 (Dippin’ Dots Response).] The Settlement Agreement was executed in December

of 2016, and the Court dismissed the case on December 6, 2016. [R. 47-3 (Order of Dismissal);

R. 38-1 at 5; R. 47 at 8.]

        During this period of time, Dippin’ Dots experienced yet another issue with its

refrigeration system. At this point, further explanation of the refrigeration system and its

importance to Dippin’ Dots’ business is necessary in order to fully understand the claim. This

refrigeration system requires two compressors to function, one that operates on carbon dioxide

and the other on ammonia. [Id. at 2.] As a precaution, CIMCO included an extra compressor of

each type to ensure that if there was a problem with either compressor, the system could still

operate on the back-up, or “redundant,” compressor. [Id. at 2-3.] All four compressors are run by

a computer called a programmable logic controller (“PLC”) that ultimately decides which two

compressors are running at any given time. [Id.] Dippin’ Dots states that CIMCO designed and

installed the PLC, and that the PLC was programmed and tested by CIMCO at the time of

installation. [Id.]



                                                  2
       On or around Saturday, November 5, 2016, a circuit breaker associated with one of the

compressors was tripped and that compressor ceased operating. [Id.] Dippin’ Dots explains that,

although each compressor has its own circuit breaker, “the PLC did not alert the redundant

compressor to begin running when this occurred, causing the refrigeration system not to

function.” [Id.] According to Dippin’ Dots’ Vice President of Administration and Human

Resources, Steve Heisner, this caused the temperature to rise in the refrigerated warehouse and

the ultimate spoliation of approximately $750,000.00 worth of product. [R. 16-1 at 2 (Heisner

Declaration).] Heisner states that Dippin’ Dots learned of this loss on Monday, November 7,

2016, and subsequently filed a claim for insurance coverage with its carrier, Travelers Property

Casualty Company (“Travelers”). [Id. at 2-3.] Dippin’ Dots allegedly has systems in place

designed to alert personnel of rising temperatures, however, personnel were never alerted on the

day of the incident. [R. 26 at 4.]

       Travelers subsequently employed an engineer firm, SEA, Ltd., to investigate the loss.

After an inconclusive report on January 12, 2017, [R. 47-5 at 3 (First SEA Report)], SEA

concluded in a second report, dated February 13, 2017, that a squirrel on the power line caused

Dippin’ Dots to experience “a brief interruption in electrical service” of “no more than a few

seconds” on November 5, 2016. [R. 47-6 at 2-3 (Second SEA Report).] Two days later, on

February 15, 2017, Travelers sent Dippin’ Dots a letter informing them that the “Spoilage

Coverage Extension” limited Dippin’ Dots’ recovery to $100,00.00 for its loss of product. [R.

16-6 at 1-2 (Travelers Letter).]

       On April 18, 2017, Dippin’ Dots filed a complaint against Travelers for breach of

contract and breach of the duty of good faith. [R. 1 at 4-5.]




                                                  3
       On July 18, 2017, an on-site investigation by engineers, retained by Dippin’ Dots’

counsel, led Dippin’ Dots to believe that CIMCO “may be a cause of its loss.” [R. 47-7 at 1

(Avery Declaration); R. 47 at 9.] On November 1, 2017, Dippin’ Dots filed the Amended

Complaint, which added CIMCO as a defendant. [See generally R. 26.] Dippin’ Dots brings four

claims against CIMCO: (1) Breach of Contract, (2) Negligence, (3) Breach of Implied

Warranties of Merchantability and Fitness for a Particular Purpose, and (4) Breach of Express

Warranty. [Id. at 7-9.] Currently before the Court is CIMCO’s Motion for Summary Judgment,

in which it argues that all four claims should be dismissed. [See generally R. 38-1.]

                                     LEGAL STANDARD

       Summary judgment is appropriate when the record, viewed in the light most favorable to

the nonmoving party, reveals “that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute of

material fact exists where “there is sufficient evidence favoring the nonmoving party for a jury to

return a verdict for that party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). The

Court “may not make credibility determinations nor weigh the evidence when determining

whether an issue of fact remains for trial.” Laster v. City of Kalamazoo, 746 F.3d 714, 726 (6th

Cir. 2014) (citing Logan v. Denny’s, Inc., 259 F.3d 558, 566 (6th Cir. 2001); Ahlers v. Schebil,

188 F.3d 365, 369 (6th Cir. 1999)). “The ultimate question is ‘whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.’” Back v. Nestlé USA, Inc., 694 F.3d 571, 575 (6th Cir.

2012) (quoting Anderson, 477 U.S. at 251–52).

       As the party moving for summary judgment, the defendant must shoulder the burden of

showing the absence of a genuine dispute of material fact as to at least one essential element of



                                                 4
the plaintiff’s claims. Fed. R. Civ. P. 56(c); see also Laster, 746 F.3d at 726 (citing Celotex

Corp. v. Catrett, 477 U.S. 317, 324 (1986)). Assuming the defendant satisfies his or her burden

of production, the plaintiff “must—by deposition, answers to interrogatories, affidavits, and

admissions on file—show specific facts that reveal a genuine issue for trial.” Laster, 746 F.3d at

726 (citing Celotex Corp., 477 U.S. at 324).

                                           DISCUSSION

        CIMCO makes several arguments in support of its Motion for Summary Judgment,

including: (1) all of Dippin’ Dots’ claims are barred by the terms of the Contract, (2) all of

Dippin’ Dots’ claims are barred by the Settlement Agreement, (3) Dippin’ Dots’ claim of Breach

of Implied Warranties of Merchantability and Fitness for a Particular Purpose fails as a matter of

law, and (4) Dippin’ Dots’ claim of Breach of Express Warranty fails as a matter of law. [See

generally R. 38-1.] The Court will address each argument in turn.

        As an initial matter, the Court must first address the substantive law to be applied in this

case.

   I.      Choice of Law

        “A federal court sitting in diversity applies the substantive law of the state in which it

sits.” Hayes v. Equitable Energy Res. Co., 266 F.3d 560, 566 (6th Cir. 2001). This Court is

located in Kentucky, where there is a strong preference for applying Kentucky law. “On at least

two occasions, [the Sixth Circuit has] noted this provincial tendency in Kentucky choice-of-law

rules.” Wallace Hardware Co. Inc. v. Abrams, 223 F.3d 382, 391 (6th Cir. 2000) (citing Adam v.

J.B. Hunt Transp., Inc., 130 F.3d 219, 230–31 (6th Cir. 1997). The Court need only conduct a

choice-of-law analysis if a conflict exists between two states' laws. Asher v. Unarco Material




                                                  5
Handling, Inc., 737 F. Supp. 2d 662, 667–68 (E.D. Ky. 2010) (citing Williams v. Toys “R” Us,

138 F. App’x 798, 803 (6th Cir. 2005)).

          Here, the Contract contains a choice of law provision that states: “This Quotation and any

resulting contract shall be governed, enforced and construed in accordance with the laws of the

State of New York without regard to that state's rules governing conflict of laws.” [R. 38-3 at

19.] However, there is no conflict of laws between that of New York and Kentucky regarding a

contractual limitation on liability and damages because both states have adopted §2-719 of the

Uniform Commercial Code. See Ky. Rev. Stat. Ann. § 355.2-719; N.Y. U.C.C. Law § 2-719.

Thus, the Court will apply Kentucky law. See Asher, 737 F. Supp. 2d at 667-68.2

    II.      Whether the Terms of the Contract Bar Dippin’ Dots’ Claims

          CIMCO argues that Dippin’ Dots’ Complaint should be dismissed in its entirety pursuant

to §§ 6 and 7 of the Contract. [R. 38-1 at 12.] Dippin’ Dots disagrees.

          Sections 6 and 7 of the Contract provide:

          6. WARRANTY • UNLESS OTHERWISE SPECIFIED IN THIS
          QUOTATION/CONTRACT, THE VENDOR AGREES TO WARRANT THE
          GOODS AND INSTALLATION SOLD HEREUNDER AGAINST ORIGINAL
          DEFECTS IN MANUFACTURE AND WORKMANSHIP FOR A PERIOD OF
          ONE YEAR FROM COMPLETION AS DEFINED IN SECTION 9 OF THESE
          TERMS AND CONDITIONS. THIS WARRANTY IS IN LIEU OF ALL
          OTHER WARRANTIES, STATUTORY OR OTHERWISE, EXPRESS OR
          IMPLIED, OF EITHER MERCHANTABILITY OR FITNESS FOR A
          PARTICULAR PURPOSE. THE TERMS OF THE VENDORS WARRANTY
          ARE AS FOLLOWS:

                  (a) In respect of goods sold without installation, the Vendor’s sole
                  responsibility shall be to repair or replace at the Vendor’s option. F.O.B.
                  point of manufacture, any defective goods or parts thereof.

                  (b) In respect of goods sold with installation, the Vendor’s sole
                  responsibility shall be to repair or replace, at the Vendor’s option, any
                  defective goods or parts thereof or any defective workmanship. The

2
 The Court notes that despite CIMCO briefly mentioning the choice of law provision in its Motion for Summary
Judgment, [R. 38-1 at 12n. 20], the parties do not argue whether one state’s law should be applied over the other.

                                                          6
               Vendor shall be responsible for all of its costs in connection therewith
               other than the out-of-pocket expense incurred by the Vendor’s employees
               and agents travelling from the Vender’s nearest place of business to the
               jobsite and charges for labour performed after normal working hours at the
               request of the Purchaser, which latter expenses and charges shall be for the
               account of the purchase;

               (c) The Vendor warrants goods not of the Vendor’s manufacture only to
               the extent to which the Vendor is able to enforce a claim for liability
               against the manufacturer thereof.

               (d) The purchaser shall promptly give written notice to the Vendor after
               the discovery of the apparent defect.

               (e) As a condition precedent to any liability by the Vender hereunder, the
               Purchaser shall use, operate and maintain the goods and related systems in
               a careful, prudent and reasonable manner, and in conformity with the
               Vendor’s and/or the manufacturers’ instructions.

               (f) THE FOREGOING CONSTITUTES THE VENDOR’S SOLE
               LIABILITY ARISING OUT OF THE DESIGN, MANUFACTURE,
               SALE, INSTALLATION, OR USE OF THE GOODS.

               (g) This warranty shall be void if the Purchaser is in default under the
               terms of the payment of this contract.

       7. The Vendor shall not be liable for damages, whether direct, indirect, special or
       consequential, arising out of the goods, or the installation, operation, or failure of
       operation of the goods or related systems.

[R. 38-3 at 18-19.] CIMCO asserts that these sections of the Contract operate as a “limitation on

liability and damages Dippin’ Dots is permitted to recover,” which are authorized by Kentucky

law. [R. 38-1 at 12.] Kentucky Revised Statute (“KRS”) § 355.2-719(1)(a) states:

       (a) the agreement may provide for remedies in addition to or in substitution for
       those provided in this article and may limit or alter the measure of damages
       recoverable under this article, as by limiting the buyer's remedies to return of the
       goods and repayment of the price or to repair and replacement of nonconforming
       goods or parts . . ..

Ky. Rev. Stat. Ann. § 355.2-719(1)(a). CIMCO argues that the language of the Contract limits

CIMCO’s sole liability arising out of the design, manufacture, sale, installation, or use of the



                                                  7
goods to the cost of repair or replacement. [R. 38-1 at 12-13; R. 48 at 8.] CIMCO concludes that

Dippin’ Dots claims were brought outside the one-year warranty period wherein CIMCO was

required to repair or replace parts and, therefore, should be dismissed. [Id.]

       In response, Dippin’ Dots argues that even if § 7 of the Contract bars consequential

damages, as suggested by CIMCO, Dippin’ Dots would still be entitled to other relief, “including

but not limited to repairs of or replacements [of] defective items and/or the costs associated with

the same or, in the event this remedy were deemed to fail of its essential purpose, the actual

damages Dippin’ Dots has suffered.” [R. 47 at 19.] Dippin’ Dots asserts that the one-year

warranty in the Contract does not bar its claim for repair or replacement of defective items

because the warranty failed its essential purpose. [Id. at 21.]

       KRS §355.2-719(2) provides: “Where circumstances cause an exclusive or limited

remedy to fail of its essential purpose, remedy may be had as provided in this chapter.” Ky. Rev.

Stat. Ann. § 355.2-719(2). This district has previously stated on the matter:

       A remedy does not “fail of its essential purpose” simply because it limits the
       recovery of a particular relief sought. A limitation of remedy provision fails of its
       essential purpose when it deprives a party of the substantial value of its bargain.
       For example, the “failure of essential purpose” exception best applies to situations
       where the contract limits liability to repair or replacement of a product and that
       product is in a condition where the defect cannot be fully corrected by the repair
       or replacement of the defective part or product.

Gooch v. E.I. Dupont De Nemours & Co., 40 F. Supp. 2d 863, 870 (W.D. Ky. 1999) (citing Rudd

Constr. Equip. Co. v. Clark Equip. Co., 735 F.2d 974, 982 (6th Cir. 1984); Ford Motor Co. v.

Mayes, Ky. App., 575 S.W.2d 480, 484 (1978); Middletown Eng'g Co. v. Climate Conditioning

Co., Ky. App., 810 S.W.2d 57, 59 (1991); Carboline Co. v. Oxmoor Ctr., No. 84-C-48-MR,




                                                  8
1985 WL 185466 (Ky. Ct. App. Apr. 5, 1985); DAVID J. LEIBSON & RICHARD H. NOWKA, THE

UNIFORM COMMERCIAL CODE OF KENTUCKY § 2.6(G) (2d ed.1992) (internal citation omitted)).3

        Specifically, Dippin’ Dots claims that the warranty failed its essential purpose because

there was a latent defect in the compressors that was not reasonably discoverable during the one-

year warranty period. [R. 47 at 21.] Dippin’ Dots does not describe this specific defect or explain

why it was not discoverable, but it insists that there is “at a minimum, a fact question” that

requires the Court to deny summary judgment. [Id.] In support of its argument, Dippin’ Dots

cites to two cases without any explanation as to how the case law relates to the situation at hand.

[Id.] Moreover, neither case applies Kentucky or New York law. [Id.] In the first case, Marr

Enterprises, Inc. v. Lewis Refrigeration Co., Marr Enterprises brought suit against Lewis

Refrigeration for breach of contract and negligence when a refrigeration system it purchased

from Lewis Refrigeration for keeping fish cold on its fishing vessel did not work properly. 556

F.2d 951, 953 (9th Cir. 1977). Marr Enterprises argued that the contract failed its essential

purpose due to a latent defect in the refrigeration system. Id. at 955. However, the Ninth Circuit

Court of Appeals held that Marr failed to present a genuine issue of material fact on the matter

because “[t]here is no indication that the defect was latent. Rather, the system never worked

properly.” Id. As this case presents a situation in which the court reached the opposite conclusion




3
 Some additional, illustrative examples of the use of this exception can be found in the Hawkland Uniform
Commercial Code Series:

        For example, if the limited remedy is a replacement of defective parts, but the defective part
        caused a complete destruction of the entire good, the replacement of the defective part is of no use
        to the buyer and was not a limited remedy designed to compensate the buyer for the loss of the
        entire good. Another example is a repair or replacement exclusive limited remedy that is not
        designed to remedy harm caused by the seller's delay in delivery. In these types of circumstances,
        the court may find that the agreed exclusive remedy fails of its essential purpose or that the limited
        exclusive remedy does not provide the “fair quantum of remedy.”

WILLIAM D. HAWKLAND ET AL, UNIFORM COMMERCIAL CODE SERIES § 2-719:3 (2018).

                                                          9
of what Dippin’ Dots requests, the Court finds that it hinders rather than supports Dippin’ Dots’

argument.

       Dippin’ Dots also cites to Cox v. Lewiston Grain Growers, Inc., in which a farmer, Cox,

sued a seed company, Lewiston Grain Growers, over a seed he purchased that failed to produce a

crop. 86 Wash. App. 357, 361 (1997). Although Cox was told that the seed was certified, i.e.,

had a germination rate of at least eighty-five percent, the seed was not certified, and the fields

planted with that particular seed were deemed “total losses.” Id. at 362-64. In fact, Cox sent the

seeds to Washington State University for analysis where it was revealed that the germination rate

of the seed was far below the eighty-five percent required for certification and there was

“extensive seed damage to the seed coat which adversely affected germination.” Id. at 364. The

Court of Appeals of Washington held: “Here, the defect was in the germination level of the seed.

The seed was sold as certified, but it did not meet threshold germination requirements. Mr. Cox

could not have discovered this until he planted the seed and it did not produce an adequate crop.

Thus, the remedy would fail its essential purpose.” Id. at 370. Unlike Cox, Dippin’ Dots provides

no evidence of a defect in the compressors nor does it explain why it could not discover the

alleged defect within a year.

       In retort, CIMCO cites to the findings of the Western District of Kentucky in Gooch v.

E.I. Dupont De Nemours & Co., in which a farming company, Gooch, sued an herbicide

manufacturer, Du Pont, over damage to the company’s corn crop alleging strict liability,

negligence, and breach of express and implied warranty. The label of the herbicide contained a

“Limitation of Warranty and Liability” which stated: “IN NO EVENT SHALL DUPONT OR

SELLER BE LIABLE FOR ANY INCIDENTAL, CONSEQUENTIAL OR SPECIAL

DAMAGES RESULTING FROM THE USE OR HANDLING OF THIS PRODUCT.” Gooch,



                                                 10
40 F. Supp. 2d at 866. Furthermore, the warranty limited damages to recovery of the purchase

price of the herbicide or replacement of the product. Id. The court held that this limitation of

damages clause did not fail of its essential purpose, stating that “[a] remedy does not ‘fail of its

essential purpose’ simply because it limits the recovery of a particular relief sought,” and that the

situation at hand was not the type to which the failure of essential purpose was best applied—i.e.,

“where the contract limits liability to repair or replacement of a product and that product is in a

condition where the defect cannot be fully corrected by the repair or replacement of the defective

part or product.” Id. at 870. Like the plaintiff in Gooch, CIMCO argues that Dippin’ Dots should

be held to the disclaimer of warranties in the Contract. [R. 48 at 17-18.] Furthermore, CIMCO

emphasizes that Dippin’ Dots has not developed its argument that the one-year warranty failed of

its essential purpose or presented any affirmative evidence in support of such an argument. [Id. at

18.]

       The Court finds that § 7 of the Contract excludes consequential damages, as permitted

under Kentucky law. According to the Supreme Court of Kentucky, “the construction and

interpretation of a contract, including questions regarding ambiguity, are questions of law to be

decided by the court.” Frear v. P.T.A. Indus., Inc., 103 S.W.3d 99, 105 (Ky. 2003) (citation

omitted). When a written contract is unambiguous, it “will be enforced strictly according to its

terms.” Frear, 103 S.W.3d at 106 (quoting O'Bryan v. Massey–Ferguson, Inc., 413 S.W.2d 891,

893 (Ky. 1966)). Here, § 7 explicitly states: “The Vendor shall not be liable for damages,

whether direct, indirect, special or consequential . . ..” [R. 38-3 at 18-19.] Thus, the Court finds

that CIMCO is not liable for consequential damages according to the Contract agreed upon by

both parties. See, e.g., Carboline Co. v. Oxmoor Ctr., No. 84-C-48-MR, 1985 WL 185466 (Ky.

Ct. App. Apr. 5, 1985) (holding that the exclusion of liability for consequential damages in a



                                                 11
contract between sophisticated parties was valid); Ky. Rev. Stat. Ann. § 355.2-719(3)

(“Consequential damages may be limited or excluded unless the limitation or exclusion is

unconscionable”).4

        Furthermore, the Court finds that the one-year warranty of the Contract limited relief to

repair or replacement of parts within that time period, and Dippin’ Dots has not presented a

genuine dispute of material fact over whether the one-year warranty failed of its essential

purpose. CIMCO satisfied its burden of production at the summary judgment stage by providing

evidence that it limited damages and liability to a one-year warranty for repair or replacement of

parts, as permitted under Kentucky law. [See R. 38-1 at 12-13; R. 48 at 6-7 (citing §§ 6 and 7 of

the Contract).] In addition, CIMCO highlighted the fact that Dippin’ Dots failed to present

evidence that there was a latent defect present that could not have been discovered and repaired

within the one-year warranty period. [R. 48 at 18.] As this district stated in Gooch, “the ‘failure

of essential purpose’ exception best applies to situations where the contract limits liability to

repair or replacement of a product and that product is in a condition where the defect cannot be

fully corrected by the repair or replacement of the defective part or product.” 40 F. Supp. 2d at

870. Here, Dippin’ Dots and CIMCO entered a contract that limited CIMCO’s liability to repair

or replacement of the refrigeration system. After CIMCO satisfied its burden of production

concerning the limitations within the Contract, Dippin’ Dots failed to present evidence showing a

defect in the compressors or explaining why the defect could not be fully corrected by repair or

replacement of a part or the product itself. See Laster, 746 F.3d at 726 (citing Celotex Corp., 477

U.S. at 324). Thus, the Court finds that the matter at hand is not an appropriate situation for

applying the failure of essential purpose exception. Although the Court understands that Dippin’


4
 The Court notes that Dippin’ Dots does not argue that the contractual limitation on consequential damages is
unconscionable.

                                                        12
Dots suffered a loss of its frozen ice cream, “[a] remedy does not ‘fail of its essential purpose’

simply because it limits the recovery of a particular relief sought.” Gooch, 40 F. Supp. 2d at 870.

       Dippin’ Dots also argues that the exclusion of consequential damages in the Contract

“does not bar the recovery of consequential damages for claims of negligence” because the

limitation in § 7 of the Contract does not “expressly reference exculpation for damages suffered

as a result of negligence.” [R. 47 at 19-20.] Dippin’ Dots cites to case law from the Tennessee

Court of Appeals and Kansas Appellate Court for support—neither of which is applicable law in

this matter. [Id. at 20.] Moreover, Dippin’ Dots offers no argument or explanation as to why

these cases should be applied to the situation at hand. In contrast, CIMCO cites to the Eastern

District of Kentucky, applying Kentucky law, which held in United States Achievement

Academy, LLC v. Pitney Bowes, Inc. that the plaintiff was precluded from seeking consequential,

incidental, or punitive damages on fraud and negligent misrepresentation claims pursuant to the

warranty in the lease agreement between the parties. See 458 F. Supp. 2d 389, 399 (E.D. Ky.

2006). Like § 7 of the Contract, the agreement in United States Achievement Academy did not

contain an express reference to damages suffered as a result of negligence. Id. Additionally, the

Western District of Kentucky has previously stated: “Under Kentucky law, a plaintiff must elect

whether to proceed in contract or in tort for claims arising from the same factual circumstances.”

Ronald A. Chisholm, Ltd. v. Am. Cold Storage, Inc., No. 3:09-CV-00808-CRS, 2013 WL

2242648, at *10 (W.D. Ky. May 21, 2013) (citing Cincinnati N.O. & T.P. Ry. Co. v. Dority, 166

S.W.2d 996, 996 (Ky. 1942)). Here, both the contract and negligence claims arise out of

CIMCO’s alleged failure to “design and/or install a properly programmed PLC.” [R. 26 at 7-8:




                                                 13
52, 57.]5 Therefore, the Court finds that the Contract agreed upon between Dippin’ Dots and

CIMCO bars recovery of consequential damages for claims of negligence.

           In summary, the Court finds that the terms of the Contract between Dippin’ Dots and

CIMCO bar Dippin’ Dots’ claims. Thus, CIMCO’s Motion for Summary Judgment, [R. 38], is

GRANTED.

    III.      Arguments Regarding the Settlement Agreement and the Implied and Express

              Warranties

           As the Court has already found that the terms of the Contract between Dippin’ Dots and

CIMCO bars Dippin’ Dots’ claims, the Court finds it unnecessary to rule on CIMCO’s

arguments regarding the Settlement Agreement, Breach of Implied Warranties of

Merchantability and Fitness for a Particular Purpose, and Breach of Express Warranty.6

                                               CONCLUSION

           For the foregoing reasons, IT IS HEREBY ORDERED: CIMCO’s Motion for

Summary Judgment, [R. 38], is GRANTED. All claims against CIMCO are DISMISSED and

the Clerk of Court is DIRECTED to terminate Defendant CIMCO from this action.

           IT IS SO ORDERED.




cc: Counsel of Record                                           November 5, 2018




5
  The Court also notes that the negligence count in Dippin’ Dots’ Amended Complaint states: “Dippin’ Dots has
been damaged by this breach of contract in an amount to be determined at trial, but which exceeds $75,000.” [R. 26
at 8 (emphasis added).]
6
  Although the issue is not disputed in Dippin’ Dots’ Response, the Court notes that the warranty disclaimer for
express or implied warranties found in the Contract contains the appropriate language and it conspicuously appears
on the agreement. See Gooch, 40 F. Supp. 2d at 868-69; see also Ky. Rev. Stat. Ann. § 355.2-316(2) (“[T]o exclude
or modify the implied warranty of merchantability or any part of it the language must mention merchantability and
in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion
must be by a writing and conspicuous”).

                                                       14
